DETAILED ACTION
In response to remarks filed on 15 April 2022
Status of Claims
Claims 1-23 are pending;
Claims 1 and 7 are currently amended;
Claims 2-6 and 8-23 were previously presented;
Claims 8-9,11-14 and 20 are objected;
Claims 1-7,10,15-19 and 21-23 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 15 April 2022 have been fully considered and they are not persuasive. Regarding the argument about the term “connectable” and “attachable”, examiner contends that something permanently connected still can be interpreted as “connectable” or “attachable” under the broadest reasonable interpretation. The terms do not exclude permanent connections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 16, 18, 19, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222).
As to Claim 1, Mindeman discloses an implement connectable to a work vehicle (100), said implement comprising:
An arm (132); 
A fastening arrangement (136) arranged at a first part of the arm, said fastening arrangement being connectable to the work vehicle (Figure 1); 
An attaching arrangement arranged at second part of the arm, said attaching arrangement being attachable to a tool (Bucket in Figure 1); 
A first hydraulic circuit (Hydraulic cylinder 116) configured to carry hydraulic fluid to at least one first hydraulic function and a second hydraulic circuit configured to carry hydraulic fluid to at least one second hydraulic function (Hydraulic cylinder to the right of label 132), wherein the at least one second hydraulic function comprises a lifting function; 
A local control element (128); and 
A digital interface to the work vehicle (Paragraph 0021).
However, Mindeman is silent about at least one first sensor and at least one second sensor arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface, and wherein the digital interface is arranged to transfer the load weight to the work vehicle.  Kyrtsos discloses at least one first sensor and at least one second sensor (20, 21) arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface (10), and wherein the digital interface is arranged to transfer the load weight to the work vehicle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide at least one first sensor and at least one second sensor arranged to obtain sensor signals at least related to the lifting function; wherein the local control element is arranged to receive the obtained sensor signals at least related to the lifting function, to process the received sensor signals so as to determine a load weight and to feed the determined load weight to the digital interface, and wherein the digital interface is arranged to transfer the load weight to the work vehicle with the motivation of increasing the utility of the local control element. 
As to Claim 15, Minderman as modified teaches a work vehicle arrangement comprising a work vehicle (100), and an implement according to claim 1 (Refer to Claim 1 discussion) attached to said work vehicle.  
As to Claim 16, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Minderman as modified also teaches wherein the work vehicle comprises (100) means for attachment (104) such that the implement is rotatable in relation to the work vehicle in at least one direction (Figure 1).  
As to Claim 18, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Minderman as modified also teaches further comprising an operator interface (Kyrtsos: 25) connected to the digital interface.  
As to Claim 19, Minderman as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Minderman as modified also teaches wherein said operator interface comprises a display (300) arranged to display the load weight (Figure 3).  
As to Claim 21, Minderman as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Minderman as modified also teaches wherein the operator interface comprises a user input element (Kyrtsos: 25).  
As to Claim 22, Minderman discloses a method for obtaining information related to an implement, said method being performed at said implement connectable to a work vehicle (100), said implement comprising a digital interface for communication with the work vehicle (Paragraph 0021) and a local control element (128) connected to said digital interface.
However, Minderman is silent about said implement comprising at least one sensor, receiving at the local control element obtained sensor signals; determining at the local control element the information related to the obtained sensor signals, feeding the information related to the obtained sensor signals to the digital interface, wherein the step of determining the information related to the obtained sensor signals comprises determining a load weight.  Kyrtsos discloses at least one sensor (20, 21), receiving at the local control element obtained sensor signals; determining at the local control element the information related to the obtained sensor signals, feeding the information related to the obtained sensor signals to the digital interface (10), wherein the step of determining the information related to the obtained sensor signals comprises determining a load weight. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide at least one sensor, receiving at the local control element obtained sensor signals; determining at the local control element the information related to the obtained sensor signals, feeding the information related to the obtained sensor signals to the digital interface, wherein the step of determining the information related to the obtained sensor signals comprises determining a load weight. The motivation would have been to increase the utility of the local control element.
As to Claim 23, Minderman as modified teaches the invention of Claim 22 (Refer to Claim 22 discussion). Minderman as modified also teaches further comprising a step of obtaining sensor signals related to the implement by means of the at least one sensor (Kyrtsos: 327, 727).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Knibbs et al (W.I.P.O. Publication No. 2015/166210).
As to Claim 10, Minderman as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Minderman as modified is silent about further comprising at least one first hydraulic function comprising a movement of the working tool in relation to the implement; and at least one first sensor arranged to obtain sensor signals at least related to the movement of the working tool in relation to the implement, wherein the local control element is arranged to determine a rotational position of the tool during the lifting.  Knibbs discloses at least one first hydraulic function (10) comprising a movement of the working tool (8) in relation to the implement (5, 7); and at least one first sensor (18) arranged to obtain sensor signals at least related to the movement of the working tool in relation to the implement, wherein the local control element (100) is arranged to determine a rotational position of the tool (8) during the lifting. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide comprising at least one first hydraulic function comprising a movement of the working tool in relation to the implement; and at least one first sensor arranged to obtain sensor signals at least related to the movement of the working tool in relation to the implement, wherein the local control element is arranged to determine a rotational position of the tool during the lifting. The motivation would have been to further monitor the movement of parts. 
Claims 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Akiko et al (European Patent Publication No. 1,666,997).
As to Claim 2, Minderman as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Minderman as modified is silent about further comprising a second lifting hydraulic cylinder arrangement for control of the lifting function.  Akiko discloses a second lifting hydraulic cylinder (5) arrangement for control of the lifting function (Column 5, Lines 53-54). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second lifting hydraulic cylinder arrangement for control of the lifting function with the motivation of providing redundancy for safer operations. 
As to Claim 3, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Minderman as modified also teaches wherein the at least one second sensor comprises a pressure sensor (Kyrtsos: 21) arranged to obtain a signal related to at least one hydraulic pressure related to the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on the obtained hydraulic pressure.  
As to Claim 6, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Minderman as modified also teaches wherein the local control element (Kyrtsos: 24) is arranged to record an obtained hydraulic pressure related to a lifting cylinder of the second lifting hydraulic cylinder arrangement during lift of the arm, and wherein the local control element is arranged to determine the load weight based on the recorded pressure.  
As to Claim 7, Minderman as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Minderman as modified also teaches wherein the at least one second sensor (Kyrtsos: 20) comprises a second position sensor arranged to obtain signals relating to the rotational position of the implement in relation to the work vehicle, and wherein the local control element is arranged to record the obtained hydraulic pressure during lifting when the signals relating to the rotational position of the implement in relation to the work vehicle indicates that the arm is within predetermined boundaries for load weight determination.  
Claims 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minderman et al (U.S. Patent Application Publication No. 2009/216412) in view of Kyrtsos et al (U.S. Patent No. 4,919,222); and further in view of Lunzman et al (U.S. Patent Application Publication No. 2003/0121409).
As to Claim 4, Minderman as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). However, Minderman as modified is silent about wherein the at least one pressure sensor comprises sensors obtaining pressure signals at both sides of a lifting cylinder of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder.  Lunzman discloses wherein the at least one pressure sensor (52) comprises sensors obtaining pressure signals at both sides of a lifting cylinder (28) of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder (Figure 2). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the at least one pressure sensor comprise sensors obtaining pressure signals at both sides of a lifting cylinder of the second lifting hydraulic cylinder arrangement, and wherein the local control element is arranged to determine the load weight based on a pressure difference between the respective sides of the lifting cylinder with the motivation of better monitoring the operation of the  apparatus to ensure safe conditions. 
As to Claim 5, Minderman as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Minderman as modified also teaches wherein the pressure sensors are mounted at a respective hydraulic line connected to the second lifting hydraulic cylinder arrangement (Lunzman: Figure 2).  
As to Claim 17, Minderman as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Minderman as modified is silent about wherein the work vehicle comprises at least one control valve controlled at least partly by the implement.  Lunzman discloses wherein the work vehicle comprises at least one control valve (28) controlled at least partly by the implement. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide at least one control valve controlled at least partly by the implement with the motivation of controlling fluid therein.
Allowable Subject Matter
Claims 8, 9, 11-14 and 20 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if claim 12 is incorporated into claim 1. The specific structural elements in these dependent claims were not found in the prior art to modify the base reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678